Citation Nr: 1038174	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
due to herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied service connection for skin cancer.

This matter was previously remanded by the Board in January 2010 
to afford the Veteran the opportunity to testify before at a 
Board hearing.

A video conference hearing was held in April 2010 with the 
Veteran in Des Moines, Iowa, before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record indicates that the Veteran is currently 
diagnosed with squamous cell carcinoma and basal cell carcinoma.  
The Veteran contends that his skin cancer is the result of 
herbicide exposure in service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2010).  In a July 
1997 opinion, VA's General Counsel explained that this definition 
includes personnel who were not actually stationed within the 
borders of the Republic of Vietnam, but were present within the 
Republic's borders for duty or visitation purposes. VAOPGCPREC 
27-97 (July 23, 1997); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (upholding VA's interpretation that service in 
Vietnam requires that a claimant have set "foot-on-land" in 
Vietnam).

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

The Veteran's Form DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  However, neither 
squamous cell carcinoma nor basal cell carcinoma is among those 
diseases listed as presumptively due to herbicide exposure in 
service.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
does not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran was afforded a VA examination in November 2005.  The 
examiner diagnosed squamous cell carcinoma and basal cell 
carcinoma, but concluded that these conditions were less likely 
than not related to service.  He stated that the Veteran had the 
type of skin that frequently developed skin cancer as a summation 
of total solar exposure.  The growths in question were the result 
of total solar exposure.  The Veteran reported protecting his 
skin from the sun while in Vietnam, and not having a problem with 
sunburn.  The examiner noted that most patients have the majority 
of their solar injury during childhood and adolescent years.  The 
examiner also noted that patients with a history of smoking are 
at increased risk of developing squamous cell carcinomas of the 
skin, and that basal cell and squamous cell carcinomas have not 
been identified as complications of Agent Orange exposure.  

The Board notes that the examiner attributed the Veteran's 
diagnosed conditions to total solar exposure.  However, based on 
a review of the examination report, it appears that the examiner 
only obtained from the Veteran a history of sun exposure in 
Vietnam.  There is no information in the report regarding the 
Veteran's sun exposure outside of his service in Vietnam.

During the Veteran's August 2010 videoconference hearing, he 
testified that his sun exposure prior to service was limited.  He 
had never had sunburn or blisters due to sun exposure, and did 
not live in a particularly sunny area.  After service, he stated 
he worked indoors.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the examiner determined that the Veteran's claimed 
disability was etiologically related to sun exposure prior to 
service.  However, it appears that the examiner did not obtain a 
complete history regarding the Veteran's lifetime solar exposure, 
and the Veteran's August 2010 testimony indicates that he did not 
have extensive solar exposure outside of service.  Therefore, the 
Board finds that an additional opinion should be obtained.  The 
claims file should be returned to the November 2005 VA examiner 
for a supplemental opinion as to whether the Veteran's skin 
cancer is attributable to service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the November 2005 VA 
examination.  After a review of the claims 
folder, particularly the Veteran's August 
2010 hearing testimony, the examiner should 
address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's diagnosed skin cancer is 
etiologically related to sun exposure prior 
to service; and

(B) Whether it is at least as likely as not 
(50 percent or greater probability) Veteran's 
diagnosed skin cancer is etiologically 
related to sun exposure during service.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  If the November 2005 VA examiner is not 
available, then the RO/AMC should schedule 
the Veteran for a new examination to 
determine whether his skin cancer is 
etiologically related to active service.  All 
indicated tests and studies should be 
accomplished, and the examiner should obtain 
a complete history regarding the Veteran's 
solar exposure prior to and during service.  
After a review of the claims folder, 
including the Veteran's August 2010 hearing 
testimony, the examiner should address the 
following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's diagnosed skin cancer is 
etiologically related to sun exposure prior 
to service; and

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that 
Veteran's diagnosed skin cancer is 
etiologically related to sun exposure during 
service; and

(C) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran's diagnosed skin cancer is 
etiologically related to herbicide exposure 
in service.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


